Citation Nr: 0313633	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-08 293A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision issued by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
an increase and continued the veteran's 10 percent disability 
rating.  The January 2000 Supplemental Statement of the Case 
(SSOC) reflects that the RO resolved reasonable doubt in the 
veteran's favor and increased his disability rating for his 
service-connected lumbosacral condition to 20 percent.  The 
Board remanded this matter in March 2001.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.

The Board notes that the veteran raised secondary service 
connection claims for a cervical spine condition and 
spondylosis in June 1998.  The RO issued an April 2000 rating 
decision and a May 2000 Statement of the Case (SOC), denying 
entitlement on the basis that the veteran's claims were not 
well grounded.  The RO issued a letter notifying the veteran 
of VA's new heightened duty to assist with the development of 
these claims in March 2001.  The veteran, in April 2001 and 
October 2001 correspondence, continues to assert entitlement 
to service connection for these issues.  The Board refers 
these issues to the RO for appropriate action.

Additionally, the veteran asserted that he currently has a 
left knee condition that is secondary to his service-
connected spine condition.  The Board also refers this issue 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's service-connected lumbosacral strain is 
manifested by moderate limitation of motion, an ability to 
walk unassisted, muscle spasms, and normal musculature and 
posture of the back.  The veteran complained of low back pain 
and an inability to sit or stand for long periods of time.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 115, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in April 2001.  He was 
further notified ultimate responsibility for the submission 
of evidence remained with him.  He was notified of the laws 
and regulations regarding his increased rating claim in the 
May 1998 Statement of the Case (SOC) and August 2001 
Supplemental SOC (SSOC).  The Board finds that VA's duty to 
notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in November 
1997, August 1999, June 2000 (with an August 2000 addendum), 
and April 2002.  See 38 C.F.R. § 3.159(c)(4) (2002).  The 
resulting reports have been obtained.  VA medical records 
have been obtained.  Additionally, private medical records 
identified by the veteran have been associated with his 
claims file.  The veteran was afforded the opportunity to 
offer testimony at a hearing before a hearing officer in May 
2000.  A transcript is of record.  The veteran has not 
identified any additional evidence not of record.  Therefore, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Summary of the Evidence

A May 1997 private radiographic report reflects that there 
was evidence of lumbar spondylosis and there was 
straightening of the lumbar spine probably on the basis of 
muscle spasm.  The report reflects that there was no other 
significant findings noted vis-à-vis the lumbar spine.

A May 1997 VA medical certificate reflects that the veteran 
sough treatment for low back pain.  The certificated contains 
a diagnostic impression of muscles spasms.

A July 1997 private magnetic resonance imaging report 
contains an impression of degenerative disc disease changes 
at L3-L4 and L4-L5, a small central disc protrusion at L5-L5 
disc space level causing mild impression upon the anterior 
space of the thecal sac, and small bulging annulus fibrosis 
at L3-L4 disc space level.

An August 1997 certificate from Dr. Huberto Diaz Negron 
reflects that the veteran referred to a long history of 
persistent severe disabling low back and leg pain, the 
veteran referred to a hospitalization while on active duty in 
1967.  The certificate reflects that the veteran's past 
history was mainly non-contributory and that physical 
examination revealed that the veteran disrobed with 
difficulty and could not walk on the tip of his toes or 
heels.  Physical examination also revealed that the veteran's 
back was symmetrical with range of motion from zero degrees 
to 45 degrees, lateral bending to 30 degrees, and straight 
leg raising to 70 degrees with severe pain and spasm.  The 
certificate indicates that neurological examination showed 
bilateral absence of Achilles jerk and contains final 
diagnoses of herniated nucleus pulposus at L4 and L5, 
degenerative disc disease at L3 and L4, and severe 
spondylosis of the lumbosacral spine.  The examiner indicated 
in the certificate that it was understood that the veteran's 
back condition started in 1967 with a trauma that required 
hospitalization and that the veteran's condition is what 
would be expected from a trauma.  Accordingly, the examiner 
indicated in the certificate that the was no doubt in his 
mind that the veteran's present condition was related to the 
accident that the veteran sustained.

The veteran initiated his current increased rating claim in 
September 1997.

A November 1997 VA examination report reflects that the 
veteran referred to mild low back pain and that walking a lot 
or standing for one hour caused pain in his left knee and 
swelling of his feet.  He took ibuprofen to alleviate pain.  
The report reflects that the veteran did not use an assistive 
device to walk.  The report reflects that physical 
examination of the veteran revealed forward flexion to 75 
degrees, backward extension to 25 degrees, and right and left 
rotation to 25 degrees; there was no objective evidence of 
painful motion of the lumbar spine.  The report also reflects 
that there was no objective evidence of muscles spasm or 
tenderness of the lumbar paravertebral muscles.  The 
musculature and posture of the veteran's back was within 
normal limits.  The report also indicates that the veteran 
had a normal gait cycle, absent ankle jerks bilaterally, 
negative straight leg raising bilaterally, and diminished 
knee jerks bilaterally.  The examination report contains 
diagnoses of moderate lumbosacral strain and bulging annulus 
fibrosis, degenerative disc disease and herniated nucleus 
pulposus of the lumbar spine.

A November 1997 VA medical record reflects that there was no 
evidence of radiculopathy.

The veteran's June 1998 substantive appeal reflects that he 
indicated that his in-service injury was so severe that he 
required hospitalization.  He also indicated that he had 
problems when walking and he frequently had to stay in bed 
when his back condition got severe.

A July 1999 VA treatment record contains an assessment of 
degenerative joint disease of the spine.

An August 1999 VA examination report reflected that the VA 
examiner carefully reviewed the veteran's claims folder.  The 
report reflects that the veteran complained of aching and 
sharp pain on both sides of his low back with occasional 
radiation of pain and numbness down to the left lower 
extremity to the posterior thigh.  The veteran indicated he 
had pain that was 10 plus on a scale of 1 to 10, several 
times a month and that lasted about 3 to 4 days.  He 
indicated that prolonged supine lying, sitting, walking, 
bending, and lifting heavy objects precipitated these flare-
ups.  The veteran indicated that he had difficulty at work as 
his job required prolonged sitting and he had frequent 
absences from work.  The report shows that physical 
examination revealed forward flexion of 45 degrees, extension 
to 10 degrees, lateral bending to 25 degrees, and 35 degrees 
of rotation to the left and right.  The examiner noted in the 
report that the veteran was observed bending forward to untie 
his shoes while sitting and that no grimace or painful 
expression was noticed.  The report reflects that there was 
no additional limitation of motion due to pain, fatigue or 
weakness.  The veteran was tender at L2-S1 spineous process 
and at L2 to S1 paravertebral muscles bilaterally.  He had no 
postural abnormality and there were no asymmetric or masses 
of paravertebral muscles of his back musculature.  The report 
contains diagnoses of lumbosacral strain, degenerative disc 
disease of the lumbar spine, and small disc protrusion and 
bulging annulus fibrosis.

A December 1999 VA treatment record contains an assessment of 
degenerative disease of the spine, stable.

The May 2000 hearing transcript reflects that the veteran's 
representative asserted that the veteran's disability rating 
should be 40 percent.  The transcript also reflects that the 
veteran indicated that he worked in an office, he could only 
sit for approximately 15 to 20 minutes and he was not able to 
stand for more than an hour.  He also indicated that his 
employer was very considerate of his doctor appointments but 
stated that he was not able to give a 100 percent to his job 
due to his back condition.

A May 2000 VA treatment record reflects subjective complains 
of chronic low back pain and contains an assessment of 
degenerative joint disease of the spine and chronic low back 
pain.

A June 2000 VA examination report reflects that the veteran 
refereed to severe low back pain with radiation to the left 
hip, leg posterior leg and radiation to the anterior distal 
leg associated with numbness but no symptomotology of the 
right leg.  The veteran indicated that he did not take 
medication for pain but that he had been prescribed naproxen 
in July 1999 and January 2000.  The report reflects that the 
veteran had worked as an administrative clerk for a financial 
institution and claimed 10 to 15 administrative absences due 
to his low back pain but he did not have any limitations on 
his job due to his back condition.  The report reflects that 
physical examination revealed that the veteran had 35 degrees 
of forward flexion, 30 degrees of backward extension, 25 
degrees of lateral flexion, and 30 degrees of rotation to the 
right and left; there was no painful motion in the range of 
motion measured.  The report reflects that the examiner noted 
that the veteran was observed bending to lace his shoes with 
more range of motion that was measured and had a pain-free 
expression.  The report reflects that there was mild lumbar 
muscle spasm and no objective evidence of painful motion on 
all movements of the lumbar spine.  There was mild tenderness 
to palpation of the lumbar paravertebral muscles.  The report 
reflects that there were no postural abnormalities of the 
back and no fixed deformities.  The report reflects 
neurological abnormalities of a normal gait cycle, diminished 
pinprick and smooth sensation on to the dermatomes of the 
foot, absent ankle jerks, diminished knee jerks, and positive 
straight leg raising on the left leg.  The examination report 
contains diagnoses of low back strain, herniated nucleus 
pulposus, and bulging disc. The examiner noted that the 
veteran indicated that he had injured his lower back several 
years previously while mixing cement on a construction job 
for which he was given treatment and disability from the 
Puerto Rico State Insurance Fund.

An August 2000 examination report reflects that the examiner 
who conducted the June 2000 examination of the veteran had 
now had the veteran's claims folder to review.  The report 
reflects that the examiner indicated that the veteran's 
discogenic disease noted on the June 2000 examination report 
was not related or secondary to the veteran's service-
connected back strain.  The examiner indicated in the report 
that the veteran's herniated nucleus pulposus and discogenic 
disease overshadowed the veteran's service-connected 
disability such that the examiner could not indicate which 
symptomotology was related to just his service-connected 
disability.

A January 2001 VA treatment record contains an assessment of 
degenerative joint disease of the spine.

An October 2001 letter from a private physician reflects that 
the veteran had symmetrical limitation of motion in the low 
back with severe pain and spasm during flexion and lateral 
bending.

An April 2002 VA examination report reflects that the veteran 
referred to severe low back pain with radiation.  The report 
reflects that the veteran indicated that he had not sought 
treatment at an emergency room in the year preceding the 
examination due to low back pain.  The veteran stated that in 
the preceding year, he was absent from work on 10 occasions 
and left early on 5 occasions due to his cervical and low 
back conditions.  The report reflects that the veteran could 
walk unassisted but used a one-point cane on a daily basis 
for support.  He indicated that he could not do yard chores, 
play baseball, or play dominoes due to his cervical and low 
back condition.  The report reflects that physical 
examination of the veteran revealed 20 degrees of forward 
flexion, 10 degrees of backward extension, 20 degrees of 
lateral flexions, and 30 degrees of rotation to the left and 
right and no painful motion was in the measured range of 
motion.  The report reflects no objective evidence of painful 
motion was found, there was no paravertebral muscles spasms, 
and there was not tenderness to palpitation to the lumbar 
paravertebral muscles.  The report reflects neurologic 
findings that included a normal gait cycle, diminished 
pinprick and smooth sensation in all dermatomes of the left 
leg, positive straight leg raising on the right leg, 
bilateral absent knee jerks, and absent left ankle jerk.  The 
report contains, in pertinent part, diagnoses of lumbar 
strain and lumbar spine spondylosis.  The examiner indicated 
in the report that the veteran's subjective complains and his 
visible behavior did not correlate with the objective 
findings on examination.



Legal Analysis

The veteran was first granted service connection for moderate 
lumbosacral strain via a January 1973 rating decision due to 
moderate spasms of the paravertebral lumbosacral muscles with 
some loss of lumbar lordosis.  A review of the evidence of 
record reveals that the veteran currently suffers from not 
only muscular spasms, but also from herniated nucleus 
pulposus and degenerative disc disease.  When it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In the instant case, the effect of the 
veteran's non-service connected degenerative disc disease 
condition can be separated from his service-connected muscle 
condition to a certain degree.  Neurological findings of 
diminished pinprick and smooth sensation, positive straight 
leg raising tests, bilateral absent knee jerks, absent left 
ankle jerk, and radiation of pain into the lower extremities 
can been attributed to the veteran's non-service connected 
disabilities spine disabilities due to the very nature of the 
disabilities in question.  See, e.g., The Merck Manual of 
Medical Information, 322-330 (Home ed. 1997).  Accordingly, 
these symptoms will not be considered when evaluating the 
veteran's disability rating for his service-connected 
condition.

The veteran is currently evaluated as 20 percent disabled 
based on limitation of motion.  As the evidence of record 
does not indicate to what extent the veteran's limitation of 
motion is due to his service-connected lumbar spine 
disability as opposed to his non-service connected 
disabilities, the Board will rate his limitation of motion as 
if it were all service-connected.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Limitation of motion of the lumbar 
spine is rated as 10 percent disabling for slight limitation 
of motion, 20 percent disabling for moderate limitation of 
motion, and 40 percent disabling for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 
evidence of record contains an August 1997 certificate from a 
private physician that reflects zero to 45 degrees of motion 
and lateral bending to 30 degrees.  The certificate does not 
indicate in which direction the veteran had zero to 45 
degrees of motion or if it is a combination of different 
motions.  Accordingly, the August 1997 certificate is not 
useful in evaluating the veteran's limitation of motion.  
Additionally, an October 2001 letter from a private physician 
reflects that the veteran had symmetrical limitation of 
motion in the low back with severe pain and spasm during 
flexion and lateral bending.  The October 2001 letter does 
not indicate specific ranges of motion that is useful for 
evaluating the veteran's increased rating claim.

In review, the November 1997 VA examination report reflects 
that the veteran had forward flexion to 75 degrees, backward 
extension to 25 degrees, and right and left rotation to 25 
degrees; there was no objective evidence of painful motion of 
the lumbar spine.  The August 1999 VA examination report 
reveals forward flexion of 45 degrees, extension to 10 
degrees, lateral bending to 25 degrees, and 35 degrees of 
rotation to the left and right.  The examiner noted in the 
report that the veteran was observed bending forward to untie 
his shoes while sitting and that no grimace or painful 
expression was noticed.  The report reflects that there was 
no additional limitation of motion due to pain, fatigue or 
weakness.   The June 2000 VA examination report reflects 35 
degrees of forward flexion, 30 degrees of backward extension, 
25 degrees of lateral flexion, and 30 degrees of rotation to 
the right and left; there was no painful motion in the range 
of motion measured.  The report reflects that the examiner 
noted that the veteran was observed bending to lace his shoes 
with more range of motion that was measured and had a pain-
free expression.  The April 2002 VA examination report 
reflects 20 degrees of forward flexion, 10 degrees of 
backward extension, 20 degrees of lateral flexion, and 30 
degrees of rotation to the left and right and no painful 
motion was in the measured range of motion.  The report 
reflects no objective evidence of painful motion was found 
and his subjective complains and visible behavior did not 
correlate with the objective findings on examination.

Essentially, the evidence of record reflects slight 
limitation of motion from the November 1997 examination 
report that worsened to moderate limitation of motion, as 
reflected in the August 1999 examination report.  The June 
2000 and April 2002 examination reports reflect moderate to 
slightly severe limitation of motion.  But in contrast with 
the earlier evidence of record, these examination reports 
also indicate that the veteran was observed bending to lace 
his shoes with more range of motion than was measured with a 
pain-free expression and his complaints and visible behavior 
did not correlate with objective findings.  These notations 
in the examination reports bring into question the merit of 
the ranges of motion reflected in the examination reports.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
Consequently, the probative value of the moderate to slightly 
severe ranges of motion found in the June 2000 and April 2002 
examination reports are diminished.  Accordingly, the Board 
finds that the useful and probative medical evidence of 
record shows that the veteran's service-connected lumbar 
spine condition more closely approximates moderate limitation 
of motion such that a 20 percent disability rating is 
appropriate.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5292 (2002).  As such, the veteran is not entitled to an 
increased rating based on limitation of motion.

As previously indicated, the impact and severity of pain on 
motion is a separate factor from limitation of motion and 
must be specifically considered when a disability is rated 
based on limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  Although 38 C.F.R. § 4.40 does not require a 
separate evaluation for pain, the impact of pain must be 
considered.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
VAOPGCPREC 9-98.

Functional limitation, supported by adequate pathology and 
evidenced by the veteran's visible behavior, due to such 
things as pain, weakness, instability, and interference with 
walking, standing and sitting must also be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  In 
the instant case, the evidence reveals that the veteran 
complained of back pain, an inability to sit or stand for 
long periods of time, and that he frequently had to stay in 
bed.  In contrast, the April 2002 VA examination report 
specifically reflects that the veteran's subjective 
complaints and visible behavior did not correlate to the 
objective findings found on examination.  Additionally, the 
April 2002 examination report reflects that while the veteran 
used a cane on a daily basis for support, he was able to walk 
unassisted.  The Board finds that the veteran's subjective 
complaints are not support by adequate pathology to more 
closely approximate severe limitation of motion of his lumbar 
spine.  Id.  The Board in no way implies that the veteran 
does not have any functional limitation due to his service-
connected disability; just that his functional limitation 
does not more closely approximate the criteria for a higher 
disability rating.  As such, an increased rating based on 
functional impairment is not warranted.
 
The Board has also considered if the veteran is entitled to a 
higher disability rating under alternative diagnostic codes 
available for evaluating lumbar spine disabilities.  But see 
38 C.F.R. § 4.14 (2002).  Under Diagnostic Code 5295, a 40 
percent rating is to be assigned for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a (2002).   In the instant 
case, the evidence of record does not indicate listing of the 
veteran's spine.  Instead, a May 1997 private radiographic 
report reflects that there was some straightening of the 
lumbar spine probably due to muscle spasm but no other 
significant findings were noted vis-à-vis the lumbar spine.  
The November 1997 and August 1999 VA examination reports 
specifically indicate no postural abnormalities of the 
veteran's lumbar spine.  Additionally, the evidence of record 
is not indicative of abnormal movement.  In short, the 
veteran's disability picture does not more closely 
approximate the criteria for a 40 percent disability rating 
under Diagnostic Code 5295.  See 38 U.S.C.A. § 4.7 (2002).

The veteran is also not entitled to a higher disability 
evaluation under Diagnostic Code 5293, which is utilized for 
intervertebral disc syndrome.  The veteran has neurological 
symptoms that are utilized when evaluating disabilities with 
the Diagnostic Code 5293 criteria.  But the VA examiner 
specifically stated in the August 2000 examination reports 
that the veteran's degenerative disc diseases and herniated 
nucleus pulposus are not related to his service-connected 
lumbosacral strain.  Accordingly, application of Diagnostic 
Code 5293 is not appropriate.  See 38 C.F.R. §§ 4.27, 4.71a, 
Diagnostic Code 5293 (2002); 67 Fed. Reg. 54,345 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293) 
(effective Sept. 23, 2002).   Moreover, the evidence of 
record does not implicate the application of further 
diagnostic codes as the evidence of record, as revealed 
above, is not reflective of residuals of a fractured vertebra 
of ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289 (2002).

The Board notes that the veteran attempt to support his 
increased rating claim by highlighting that he required 
hospitalization while on active duty.  Disability ratings do 
no compensate based on the severity of an in-service injury 
or disease.  Instead, disability ratings are based on the 
chronic disability that is the result of an in-service injury 
or disease.  See 38 C.F.R. §§ 4.2, 4.10 (2002); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the 
fact that the veteran was hospitalized while on active duty 
is not essential to evaluating his current disability level.

In short, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected 
lumbosacral strain.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002).  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his increased rating claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected spine disability causes him discomfort and 
may limit his efficiency in certain tasks.  In fact, the 
evidence reflects that the veteran complained that he is not 
able to give 100 percent at his job and he missed 10 to 15 
days of work and left early on approximately 5 occasions on a 
yearly basis.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor that takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2002).





ORDER

An increased rating for lumbosacral strain is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



